Citation Nr: 9922907	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for disability residual 
to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for a digestive 
disorder with hiatal hernia and hepatitis.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to an increased rating for the residuals of a 
left medial meniscectomy with chondromalacia and 
osteoarthritis, currently rated as 30 percent disabling.

9.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1973, including service in the Republic of Vietnam.  He 
received decorations and awards including the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issues resolved in this 
decision.

2.  The veteran served on active duty in Vietnam during the 
Vietnam Era, however no medical evidence has been presented 
to show that he suffers from any disorder which can be 
presumed to be caused by exposure to Agent Orange.

3.  No medical evidence has been presented to show that the 
veteran's diabetes mellitus was present during service, or 
for many years thereafter or is causally related to his 
active service.

4.  The veteran had episodes of back strain in service which 
were acute and transitory.  He also injured his back in an on 
the job accident after his discharge from service.  No 
medical evidence has been presented to show that the 
veteran's current back disorder is causally related to his 
active service, or any incident of service.

5.  The veteran had one episode of anicteric hepatitis, as 
well as several acute and transitory episodes of 
gastroenteritis, in service; no medical evidence has been 
presented to show that his current digestive disorder with 
hiatal hernia is causally related to service, or to show that 
he has any current residual disability due to anicteric 
hepatitis or the episodes of gastritis in service.

6.  The only joint in which arthritis has been diagnosed is 
the left knee; the veteran's left knee disability is already 
service-connected.

7.  The veteran had acute and transitory episodes of urinary 
tract infection in service; no medical evidence has been 
presented to show that he currently has any kidney disorder 
which is causally related to his active service.

8.  Other than nicotine addiction, no respiratory disease has 
been diagnosed.  The mild bronchial irritation and cough the 
veteran experiences have been medically linked to nicotine 
addiction, which is already service-connected.

9.  The residuals of a left medial meniscectomy with 
chondromalacia and osteoarthritis are manifested by stable 
ligamentous structures, full extension and flexion to 140 
degrees with moderate pain, mild to moderate functional 
impairment and moderately severe degenerative arthritis.

10.  A rating decision dated in January 1982 denied service 
connection for an acquired psychiatric disability, termed 
delayed stress syndrome, based in large part on the results 
of July 1978 and December 1981 VA examinations.  The veteran 
was properly notified of that decision and did not appeal it.

11.  Subsequent to the January 1982 decision, the veteran 
submitted additional evidence, including a letter from his 
private physician stating that he had been receiving 
treatment for severe post-traumatic stress disorder.  

12.  That physician was not rendering a diagnosis of post-
traumatic stress disorder, but was recounting a prior 
diagnosis made by another physician.  The most recent VA 
examination has diagnosed the veteran as having a major 
depressive disorder, and that condition has not been related 
to service or established service connected disabilities.  


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for 
disability residual to exposure to Agent Orange has not been 
submitted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991);  
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998).

2.  A well-grounded claim for service connection for diabetes 
has not been submitted.  38 U.S.C.A. §§ 1110, 1112, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A well-grounded claim for service connection for a 
chronic back disorder has not been submitted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

4.  A well-grounded claim for service connection for a 
digestive disorder, to include hiatal hernia and hepatitis 
has not been submitted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

5.  A well-grounded claim for service connection for 
arthritis has not been submitted.  38 U.S.C.A. §§ 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A well-grounded claim for service connection for a kidney 
disorder has not been submitted.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.

7.  A well-grounded claim for service connection for a 
respiratory disorder, other than nicotine addiction, has not 
been submitted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303.

8.  The criteria for a disability rating greater than 30 
percent for the residuals of a left medial meniscectomy with 
chondromalacia and osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.71a, Code 
5003-5260 (1998).

9.  The January 1982 rating decision denying the veteran's 
claim for service connection for an acquired psychiatric 
disability is final.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1998). 

10.  The evidence received since the January 1982 rating 
decision includes evidence which is new and material, and the 
veteran's claim must therefore be reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

11.  Service connection for an acquired psychiatric 
disability, other than nicotine addiction, to include post-
traumatic stress disorder, is not in order as it has not been 
established that the veteran has any such disability which 
was incurred in, or aggravated by, the veteran's active 
military service, or can be attributed to such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  The 
United States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  Cuevas 
v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).

In addition, when evaluating a claim for service connection, 
consideration shall be given to the places, types and 
circumstances, of such veteran's service as shown by the 
veteran's service records, official military history of his 
units, and pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).  Furthermore, for a veteran who 
engaged the enemy in combat, the VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence if consistent with the circumstances, 
conditions or hardships or service.  38 U.S.C.A. § 1154(b) 
(West 1991).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of section 5107(a).  For a claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability.  
Where the determinative issue involved medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F. 3d 1464 (1997).  
A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony, because 
lay persons are not considered legally competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after service discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  When a disease was not initially 
manifested during service or within the applicable 
presumption period, the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet.App. 352, 
356 (1992). 

When a veteran has sufficient time in service and a chronic 
disease, such as diabetes mellitus or arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  A chronic, tropical, or prisoner-of-war 
related disease, or a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309, will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's Disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; acute and subacute peripheral 
neuropathy; multiple myeloma, respiratory cancers (cancers of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

For presumptive service connection to apply, the diseases 
listed at 38 C.F.R. § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda must have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  However, the Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

In order to reopen a claim, a claimant must submit new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108;  38 C.F.R. 
§§ 3.104, 3.156.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  38 C.F.R. § 3.156.  

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  


II.  Agent Orange Exposure, Diabetes, Back Disorder, 
Digestive Disorder with Hiatal Hernia and Hepatitis, 
Arthritis, Kidney Disorder, and Respiratory Disorder

A)  Disability due to Agent Orange Exposure

The veteran asserts that he developed a variety of disorders, 
including a nervous condition, depression, insomnia, 
headaches, diabetes, arthritis, shakiness, heart disease, 
edema, dizziness, joint pains, and hypertension, due to 
exposure to the herbicide Agent Orange while in active 
service in Vietnam.  As he served on active duty in Vietnam 
during the Vietnam Era, he may have been exposed to Agent 
Orange.  However, no medical evidence has been presented to 
show that any of these problems are causally related to Agent 
Orange exposure.  Further, no evidence has been presented to 
show that he suffers from any of the diseases, which are 
recognized by VA as etiologically related to such exposure.  
See 38 C.F.R. § 3.309(e).  

Although the veteran may well believe that some or all of his 
medical and psychiatric problems are related to Agent Orange 
exposure, as a lay person, the veteran's assertions are not 
probative on the issue of medical causation, because a lay 
person is not considered legally competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Since no cognizable evidence has been 
presented to show that any of the veteran's current disorders 
are causally related to exposure to Agent Orange, this claim 
is not well-grounded and must be denied.

B)  Diabetes

The veteran's service medical records contain no complaints 
or findings of diabetes.  

The first medical evidence of diabetes in the claims file is 
from the 1990's, many years after his separation from 
service.  No medical evidence has been presented to show that 
the veteran's diabetes is causally related to his active 
service, or was present to a disabling degree within a year 
of separation. 

As stated above, a lay person is not considered legally 
competent to offer medical opinions, and thus the veteran's 
own assertions about the cause of his diabetes do not suffice 
to make this claim well-grounded, and it must therefore be 
denied.  See Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

C)  Chronic Back Disorder

The service medical records show that in April 1960, the 
veteran presented with complaints of back pain since 
enlistment.  No diagnosis of any back disorder was made.  In 
July 1969, the veteran reported that he had been in a motor 
vehicle accident and received a whiplash injury to his back.  
X-ray studies of the spine were negative.  Bilateral 
paraspinous spasm was present.  The diagnosis was lumbosacral 
strain.  In September 1970, the veteran complained of low 
back pain after slipping in the shower.  In December 1970, 
the veteran again complained of intermittent low back pain 
without radiation.  It was noted that there was good range of 
motion with severe paravertebral muscle spasm.  Straight leg 
raise tests were negative, and no motor or sensory deficits 
were noted.  X-ray studies revealed mild sacralization of the 
L5 vertebrae, with no arthritic changes.  The impression was 
old lumbosacral sprain.  In April 1971, the veteran reported 
he was not having recurrent back pain.  In November 1972, the 
veteran was examined in connection with Physical Evaluation 
Board proceedings.  No findings of any back problem were 
made.  The veteran was discharged from service due to his 
left knee disability.

During his July 1978 VA examination, the veteran stated that 
he injured his back on the job in September 1973, and was off 
from work for 2 1/2 years as a result; returning to work in 
1976.  

The report of the veteran's June 1993 VA examination noted 
that he had full and normal range of motion of his spine.  No 
back problems were noted.  The examiner specifically 
concluded that he was without anatomical disease in his 
joints, other than his left knee.  Recent clinical notes have 
referred to degenerative disc disease at the L4-L5 level.  

During the veteran's January 1997 VA Mental Disorders 
examination, he reported a three-year history of back 
problems.  

Upon consideration of all the evidence of record, the Board 
finds that no medical evidence has been submitted to show 
that the veteran's recently noted back disorders are causally 
related to his active service.  The episodes of lumbosacral 
strain in service appear to have been acute and transitory 
and healed without apparent residual by April 1971.  While 
the record is not clear, it is possible that the veteran's 
recently reported back problems may stem from his post-
service back injury in September 1973.  In any event, in the 
absence of medical evidence showing a continuity of 
symptomatology, or linking the recently reported back 
problems to the episodes of back strain or sprain in service, 
the claim must be denied as not well-grounded.  Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

D)  Digestive Disorder with Hiatal Hernia and Hepatitis

The veteran's service medical records show that he was 
hospitalized for food poisoning in August 1961.  He was 
treated in December 1963 for mild gastroenteritis (an acute 
inflammation of the lining of the stomach and intestines due 
to various causes).  In July 1966, the veteran presented with 
chest pain and a history of a syncopal episode.  Upper 
gastrointestinal studies and gallbladder tests were normal.  
The diagnosis was anicteric (viral without jaundice) 
hepatitis (inflammation of the liver).  In July 1967, the 
veteran presented with complaints of stomach cramps and 
vomiting, and was treated for gastroenteritis.  He presented 
with complaints of diarrhea in December 1967, which was 
treated with Kaopectate.  In December 1968, an intestinal 
virus was diagnosed.  In March 1970, he presented with 
complaints of a one-day history of aching joints, sore throat 
and diarrhea.  A Physical Evaluation Board examination was 
performed in November 1972, and no gastrointestinal disorder, 
hiatal hernia, or residual of anicteric hepatitis was noted.  

The report of the veteran's July 1978 VA examination contains 
no complaints or findings of a hiatal hernia, 
gastrointestinal disorder, or hepatitis residuals.

The report of the veteran's June 1997 VA examination notes 
that he has a diagnosis of a hiatal hernia with mild 
gastroesophageal reflux disease, but does not indicate that 
it is causally related to his active service.  No residuals 
of hepatitis were noted.   

Upon consideration of all the evidence of record, the Board 
finds that no medical evidence has been submitted to show 
that the veteran's current hiatal hernia with mild 
gastroesophageal reflux disease is causally related to his 
active service.  The episodes of gastroenteritis, and one 
episode of anicteric hepatitis, appear to have been acute and 
transitory.  In any event, in the absence of medical evidence 
showing a continuity of symptomatology, or linking the 
current gastroesophageal problems to the veteran's 
gastrointestinal and liver disorders which he had during 
active service, the claim must be denied as not well-
grounded.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

E)  Arthritis

The service medical records contain no findings of arthritis 
in any joints other than the left knee.

The report of the veteran's June 1993 VA examination notes 
that he presented with complaints of pain in stiffness in his 
shoulders, and aching in multiple joints.  The diagnosis was 
bursitis of the shoulders, and arthralgias without anatomical 
disease in the other joints.  An October 1993 university 
hospital pulmonary clinic report mentions degenerative joint 
disease in a listing of all his established disabilities.  
When the veteran was hospitalized at a VA medical center in 
January 1997 for treatment of coronary artery disease, 
arthritis was listed as a clinical diagnosis, but it was not 
treated or further described.  

No medical evidence has been presented to show that the 
veteran has arthritis in any joint other than his left knee.  
The veteran's left knee disability, including osteoarthritis, 
is already service-connected.  Therefore, there is no current 
disability of arthritis remaining which could be service-
connected.  In the absence of a current disability, the claim 
is not well-grounded and must be denied.  See Epps v. Gober, 
126 F. 3rd 1464 (1997); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).

F)  Kidney Disorder

The service medical record show that in the 1960's the 
veteran was treated for urinary tract infections, and 
prostatitis.  When he presented in July 1967 with 
gastroenteritis, the veteran gave a history of treatment for 
a kidney disorder.  It appears that the veteran may have 
mistakenly believed his urinary tract infections were 
symptoms of a kidney disorder.  No kidney disorder was noted 
during the veteran's November 1972 Physical Evaluation Board 
examination.

Further, no medical evidence has been presented to show that 
the veteran currently has a kidney disorder.  In the absence 
of a current disability, the claim is not well-grounded and 
must be denied.  See Epps v. Gober, 126 F. 3rd 1464 (1997); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).

G)  Respiratory Disorder

There is no record that the veteran was treated for any 
respiratory disorder, other than colds and flu, during his 
active service.

The report of the veteran's June 1997 VA examination noted 
that pulmonary function tests showed a mild restrictive lung 
defect and a moderate decrease in diffusing capacity.  X-ray 
studies showed no active pulmonary disease.  The diagnosis 
was mild bronchial irritation and cough related to the 
veteran's smoking of tobacco.

The veteran is already service-connected for nicotine 
addition.  As there is no current diagnosis of any 
respiratory disorder not related to that condition, this 
claim is not well-grounded and must be denied.  See Epps v. 
Gober, 126 F. 3rd 1464 (1997); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).
   
As noted above, in cases where the service medical records do 
not show the claimed disability during service and there is 
no medical evidence to link a current disability with the 
veteran's active service, or where there is no current 
disability, the claim is not well-grounded and must be 
denied.  See Montgomery v. Brown, 4 Vet.App. 343 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  

Recent United States Court of Veterans Appeals decisions have 
espoused the Court's view that implausible claims "should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims which -- as well-
grounded -- require adjudication." Grivois v. Brown, 6 
Vet.App. 136, 139 (1994).  

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to submit 
well-grounded claims for service connection for the 
disabilities in question.  See Robinette v. Derwinski, 8 
Vet.App. 69, 77-78 (1995).

III.  Increased Rating for Left Knee Disability

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

The veteran is service-connected for the residuals of a left 
medial meniscectomy, with chondromalacia and osteoarthritis 
under Diagnostic Code 5003-5260.  The disability was 
originally rated as 20 percent disabling, effective from June 
12, 1978, date of the veteran's claim.  Effective October 2, 
1996, the rating was increased to 30 percent.  

Diagnostic Code 5003 provides ratings for degenerative 
arthritis established by X-ray findings, based on the 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.  Diagnostic Code 5260 provides ratings 
for limitation of flexion of the leg.  The highest 30 percent 
rating is assignable when the flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  In 
applying this holding, the Board will only briefly address 
the past history of this disability, while emphasizing the 
present level of symptomatology. 

In support of his claim, the veteran submitted a May 1997 
letter from his private physician Jack W. Brindley, M.D., of 
Ottumwa, Iowa.  Dr. Brindley stated that
X-ray studies of the veteran's left knee showed complete loss 
of the medial joint space, with a flexion contracture of 
about 10 to 12 degrees.  He noted that the knee had some 
swelling off and on.

The report of the veteran's June 1997 VA examination noted 
that the veteran's left knee was slightly enlarged, but was 
not warm or red.  A non-tender, well healed medial ventral 
scar, approximately 4 inches long, was observed.  The 
ligamentous structures were stable.  The knee could extend 
fully to 0 degrees.  It could flex to 140 degrees with 
moderate pain.  If the knee was flexed from approximately 145 
to 148 degrees the pain and stiffness became too severe to 
continue.  The diagnosis was status-post meniscectomy and 
arthroscopic arthroplasty, with mild to moderate functional 
impairment, and moderately severe degenerative arthritis.

The veteran's left knee disability is now rated at the 
highest level under Diagnostic Code 5260.  In order for that 
disability to meet the qualifications for a higher 40 percent 
rating under either Diagnostic Codes 5256 (ankylosis of the 
knee), 5261 (limitation of extension of the leg), or 5262 
(impairment of tibia and fibula), the knee would have to be 
ankylosed in flexion between 10 and 20 degrees, have 
extension limited to 30 degrees, or have non-union of the 
tibia and fibula with loose motion requiring a brace, 
respectively.  38 U.S.C.A. § 4.71a, Codes 5256, 5261, and 
5262 (1998).  As the knee can extend fully, is not ankylosed, 
and exhibits no loose motion or non-union of the tibia and 
fibula, a higher rating would not be appropriate under those 
Diagnostic Codes.

Further, as the limitation of flexion of the left knee is 
relatively mild, it appears that the RO's assignment of the 
highest 30 percent evaluation under Diagnostic Code was 
intended to acknowledge and compensate the veteran for the 
painful arthritis in that knee.  As no instability of the 
knee was noted on VA examination in June 1997, the assignment 
of a separate rating under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee would not be 
warranted.  38 C.F.R. § 4.71a, Code 5257 (1998), See 
VAOPGPREC 23-97.  

Therefore, the Board concludes that a rating not in excess of 
the 30 percent rating currently in effect for the veteran's 
left knee disability is appropriate and no further increase 
is warranted at this time.  The evidence with regard to this 
matter is not so evenly balanced as to raise doubt as to any 
material issue.  38 U.S.C.A. § 5107.  
In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1998).  The nature of the original injury 
and its in-service aggravation has been reviewed, and the 
functional impairment, which can be attributed to pain or 
weakness, has been taken into account.  38 C.F.R. § 4.40 
(1998).  Further, the Board has found that in this case the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  

IV.  Acquired Psychiatric Disability, to include Post-
Traumatic Stress Disorder

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 C.F.R. § 5107, and that all 
relevant facts have been properly developed for this appeal.  

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disability, to include post-
traumatic stress disorder.  He further asserts that he was 
exposed to combat stressors such as being shelled by mortars, 
delivering mail by plane to units in combat areas, witnessing 
a friend receiving a fatal injury when a mail pallet shifted 
in the plane and crushed him, witnessing firefights, standing 
night guard, and seeing many dead bodies.

The veteran's service personnel records show that he served 
on active duty in the Republic of Vietnam, performed duties 
as a postal clerk and truck driver, and received awards and 
decorations including the Combat Action Ribbon. 

The veteran's service medical records do not show complaints 
or findings of any psychiatric disorder.

In July 1978, the veteran filed a claim for service 
connection for a nervous condition.  

During his July 1978 VA examination, he was observed to have 
a slight tremor in his hands, despite having taken Tranxene 
for his nerves.  He stated that he had been nervous all the 
time in service, and went around shaking all the time.  He 
reported sleep disturbances, and isolative behavior.  No 
diagnosis of any acquired psychiatric disorder was made 
during that examination.

The veteran's claim for service connection for his nervous 
problems was denied in August 1978.  In 1981, he requested 
that his claim be reopened, and submitted medical records 
from a Psychiatric Social Worker at the South Central Mental 
Health Center in Oskaloosa, Iowa, and Ronald L. Lacey, M.D., 
of Oskaloosa, Iowa.  Those records showed that the veteran 
complained of episodic depression, anxiety, outbursts of 
anger, nightmares about his Vietnam experiences, marital 
discord, and anhedonia.  Dr. Lacey noted that the veteran's 
affect was somewhat blunted.  

The claims file contains records from Tony R. Kunz, M.D., of 
Oskaloosa, Iowa.  Dr. Kunz noted that the veteran was 
hospitalized in June 1981 after attempting suicide by 
overdose of medication.  He further noted that the veteran 
had been despondent over his marital difficulties.  

The veteran was treated on several occasions in 1981 at a VA 
medical center 
by a staff psychiatrist.  The records of that treatment are 
contained in the claims file.  The VA psychiatrist noted that 
the veteran reported recurrent dreams about his Vietnam 
experiences, most often about his friend's fatal accident on 
the mail plane.  The veteran reported that he would spend a 
great deal of time working in his cellar so as to isolate 
himself from others.  He also reported that after he returned 
from Vietnam he began to abuse alcohol, and that once he 
decreased his drinking, his depression, internal tension, and 
intrusive thoughts about friends killed in Vietnam had 
increased in severity.  The psychiatrist noted that the 
veteran had visible tremors in his hands, a fairly rigid 
posture, and some difficulty expressing himself.  The 
diagnosis was post combat syndrome.

The veteran was afforded a VA examination in October 1981.  
The veteran reported that he was uncomfortable watching 
programs about the Vietnam conflict, and that he was easily 
startled by lightning, thunder, and cars backfiring.  He 
complained that his memory was impaired, and that he had 
sleep disturbances.  He reported that his recurrent dreams 
about his friend's fatal injury in the plane began in 
approximately November 1980.  He mentioned to the examiner 
that he had received a very minor flesh wound to his left leg 
from shrapnel in Vietnam, but that he had pulled the metal 
pieces out himself and had not sought medical attention.  The 
examiner noted that the veteran appeared depressed, with a 
constricted affect.  Although the examiner expressed some 
doubt as to whether the veteran's stressors could qualify for 
a post traumatic stress disorder diagnosis as it did not 
appear that he had fired weapons in combat in Vietnam, the 
examiner ultimately listed an Axis I diagnosis of post-
traumatic stress disorder.

In December 1981, the RO wrote the VA examiner requesting 
that he review the claims file and reconsider his diagnosis 
in light of the veteran's (alleged) 
mis-statement about the nature of his knee injury, and the 
1978 VA examination results.  Upon reconsideration, the VA 
examiner issued a special VA psychiatric opinion in December 
1981, changing the diagnosis to an adjustment disorder with 
mixed emotional features, including depression.

In January 1982, the RO issued a rating decision denying 
service connection for delayed stress syndrome.  The veteran 
did not appeal that decision, and it became final.

In October 1996, the veteran filed a request to reopen his 
claim for service connection for post-traumatic stress 
disorder.  In support of his claim, he submitted a January 
1997 letter from Paul H. Rose, D.O., of Oskaloosa, Iowa, a 
diplomate of the American Board of Psychiatry and Neurology.  
Dr. Rose stated that he had been treating the veteran for 
over three years for recurrent severe major depression, and 
severe generalized anxiety disorder.  He noted that the 
veteran had previously had a diagnosis of post-traumatic 
stress disorder for which he was treated for several years by 
a [VA] physician.  Dr. Rose did not himself render a 
diagnosis of post-traumatic stress disorder in his letter, 
and did not discuss or analyze the veteran's reported post-
traumatic stress disorder.

The veteran was afforded a VA mental disorders examination in 
January 1997.  The examiner noted that the veteran described 
some symptoms consistent with post-traumatic stress disorder, 
such as nightmares, hypervigilance, intrusive recollections 
of Vietnam after watching war movies, flashbacks, avoidance 
of 4th of July celebrations, periods of marked anxiety, and 
tremors.  He further noted that the veteran complained of 
sleep disturbances, loss of weight, decrease in appetite, 
feelings of depression and impaired concentration, anhedonia, 
and three failed marriages.  The examiner analyzed the 
veteran's symptomatology and stated that the veteran showed 
many features of long-term, chronic, severe depression 
without psychotic symptoms.  The examiner noted that 
complicating the veteran's psychiatric illness was an 
obvious, rather severe, precarious cardiovascular status.  
The Axis I diagnosis was recurrent major depressive disorder.  
No diagnosis of post-traumatic stress disorder was made. 

In March 1997, the RO denied the veteran's request to reopen 
his claim, stating that he had not submitted new and material 
evidence.

Having reviewed all the evidence submitted since the January 
1982 RO decision, the Board finds that the letter submitted 
by Dr. Rose constituted new and material evidence within the 
meaning of 38 C.F.R. § 3.156, sufficient to justify reopening 
the veteran's claim for service connection for post-traumatic 
stress disorder.  The finding that there is new and material 
evidence does not constitute a finding that the outcome would 
necessarily be changed; rather, it must just contribute to a 
more complete picture.  See generally Hodge v. West, 155 
F.3rd 1356 (1998).  Therefore, the Board has re-opened the 
veteran's claim and considered all the evidence on a de novo 
basis.

The determination that a claim is well-grounded no longer 
flows from a finding that new and material evidence has been 
submitted.  New and material evidence can be presented which 
is insufficient to make a claim well-grounded.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
In this case, however, the Board considers the veteran's claim 
to be well-grounded within the meaning of 38 U.S.C.A. § 5107, 
in that, if taken on its face, it is plausible.  Furthermore, 
it is clear that all relevant facts have been properly 
developed for this appeal.  

However, upon consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although the VA staff 
psychiatrist in 1981 listed a diagnosis of post combat 
syndrome, the veteran's December 1981 and January 1997 VA 
examination reports listed Axis I diagnoses of adjustment 
disorder with mixed emotional features, including depression, 
and recurrent major depressive disorder, respectively.  While 
Dr. Rose indicated in his January 1997 statement that the 
veteran had received treatment from another doctor for post-
traumatic stress disorder, it appears that statement was 
based on the veteran's recounting of his medical history, 
rather than on a review of the service medical and post-
service medical records contained in the claims file.  As 
noted in the case of Godfrey v. Brown, 8 Vet.App. 115, 121 
(1995), "the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history".  Dr. Rose did not himself diagnose post-
traumatic stress disorder.  The Board concludes that there is 
no clear diagnosis of post-traumatic stress disorder in this 
case.  Thus, a grant of service connection for post-traumatic 
stress disorder is not warranted.  See 38 C.F.R. § 3.304(f).    

Further, the Board finds that no evidence has been submitted 
to show that the veteran has any other acquired psychiatric 
disability which has been causally related to his active 
service.  The evidence appears to suggest, rather, that his 
depression may be related to his medical, marital, and 
financial problems.  Thus, the Board concludes that the 
appeal must be denied.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.  In reaching this determination, the 
Board recognizes that this issue is being disposed of in a 
manner that differs from that used by RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  Given that the RO essentially analyzed the merits of 
the veteran's claim including the medical records, and Dr. 
Rose's statement, in its statement of the case and its 
October 1997 supplemental statement of the case, and 
determined that there was insufficient evidence to support 
the claim, the Board concludes that he has not been 
prejudiced by the Board's decision to reopen this claim and 
deny it on de novo review. 
    

ORDER

As well-grounded claims for service connection for disability 
residual to exposure to Agent Orange, diabetes, a chronic 
back disorder, a digestive disorder with hiatal hernia and 
hepatitis, arthritis, a kidney disorder, and a respiratory 
disorder have not been submitted, the appeal is denied as to 
those claims.

Entitlement to a disability rating greater than 30 percent 
for the residuals of a left medial meniscectomy with 
chondromalacia and osteoarthritis is denied.

Service connection for an acquired psychiatric disability, to 
include post-traumatic stress disorder, is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 


